Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  the prior art of record does not teach or suggest either alone or in combination:  1. (Currently Amended) An external intentionality interface apparatus comprising: a plurality of sub-atomic-based random signal sources capable of being entrained by an external intentionality; a coupling circuit in signal communication with the plurality of sub-atomic-based random signal sources, configured to combine the randomly-generated signals from said plurality of sub-atomic-based signal sources into a single coupled capable of increased order with the entrainment of the external intentionality; a signal amplifier in signal communication with the coupling circuit to amplify the single coupled signal; a dynamic bias circuit to maintain a mean-centered bias of the single coupled signal; a signal voltage trend indicator in signal communication with the signal amplifier and configured to detect the voltage difference between a non-delayed signal and a propagation-delayed signal and to produce a logic trend output signal indicative of the voltage difference, where the digitally- processed trend output signal is provided as a first logic state where the trend is toward a negative voltage and a second logic state where the trend is toward a positive voltage, and wherein the loqic trend output signal from the signal voltage trend indicator is a rising or falling logic state;.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473.  The examiner can normally be reached on Monday - Friday 9-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/GARY COLLINS/Examiner, Art Unit 2115